ALLOWABILITY NOTICE

Claims 1, 3-4, 6-9, 11-12 and 14-23 are allowed.
The following is an examiner' s statement of reasons for allowance:
Claim 14 is allowed for the reasons of record.
Regarding Claims 1 and 15, the prior art does not anticipate nor render obvious the combination set forth in the these independent claims, and specifically does not show wherein the devices for heat exchange in said internal volume are “movable…allowed to slide along the wall when it comes into contact with the wall”. In other words, there is no teaching in the prior art of record as set forth in the previous Office action that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the aforementioned features as claimed in claims 1 and 15, in combination with other claimed features. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims. 
Regarding Claim 22, the prior art does not anticipate nor render obvious the combination set forth in the this independent claim, and specifically does not show “at least some of the positioning structures having a continuous curved surface that limits to a portion of said continuous curved surface said contact of the heat exchange devices with the wall”. In other words, there is no teaching in the prior art of record as set forth in the previous Office action that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on M-F: 5:30am - 2:00pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763